Citation Nr: 0630469	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-38 166A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on verified active duty from August 1990 
to August 2003 with unverified active duty service from 
August 1983 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In his VA Form 9, submitted in October 2004, the veteran 
appears to raise a claim of entitlement to service connection 
for Barrett's esophagitis secondary to his GERD.  This issue 
is referred to the RO for initial development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the RO certified the appeal to the Board, it received a 
June 2005 QTC medical evaluation that is relevant to the 
claim on appeal.  The RO forwarded the information to the 
Board.  In an August 2006 letter, the Board informed the 
veteran that the June 2005 medical report had been received 
and of his right to have the new evidence initially 
considered by the RO or waive such consideration.  Later that 
same month, the veteran responded, requesting that his case 
be remanded to the RO for initial review of the submitted new 
evidence.  Accordingly, a remand is required so that the RO 
may consider this evidence.  See 38 C.F.R. § 19.37(b).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue on 
appeal, considering all evidence received 
or secured since the January 2005 
supplemental statement of the case.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



